DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/21 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PUB. 2011/0049716).
Regarding claim 1, Yang teaches a method for processing a substrate, comprising: 
providing a substrate 100 comprising a metal region 165B and a dielectric region 100 surrounding the metal region 165B (Fig. 3B); and 
selectively forming a cobalt-containing alloy cap layer (170 and/or 180) on the metal region by exposing the substrate 100 to a first precursor (e.g. note the use of Co precursor in CVD process in Para [0030]) and a second precursor (it would have been obvious to use to W, Ru or Mn precursor in the case of using W, Ru or Mn material during the CVD process discussed in Para [0033-0034]), the first precursor is selected from a group consisting of an aluminum-containing precursor, a cobalt- containing precursor, a ruthenium-containing precursor, and a manganese-containing precursor, the second precursor is selected from a group consisting of an aluminum- containing precursor, a cobalt-containing precursor, a ruthenium-containing precursor, and a manganese-containing precursor, wherein the first precursor is different from the second precursor (note the double metal alloy cap layer 170 & 180, wherein, for example, Co precursor [0030] can be used to form the cobalt containing alloy cap portion and Mn precursor can be used to form the Mn containing alloy cap portion); and 
forming an intermediate region (160 and/or 155) between the metal region 165B and the dielectric region 100 wherein the intermediate region comprises: 
a liner layer 160 and/or 155 (see Fig. 3C).  

Regarding claim 3, Yang teaches the method of claim 1, wherein the intermediate region further comprises: a barrier layer 130 adjacent to the dielectric region 100, wherein the liner layer 135 is formed on the barrier layer 130; and a seed layer 140 formed on the liner layer (Fig. 1C).  
Regarding claim 4, Yang teaches the method of claim 3, wherein the barrier layer comprises Ta, Ti, TiN, TaN, Mn, MnN, or a combination thereof, the liner layer comprises Ru, Co, Pt, Pd, Os, or Ni, and the seed layer comprises copper, cobalt, nickel, gold, silver, manganese, tin, aluminum, ruthenium, or alloys thereof (Fig. 1A-1C and respective texts).  
Regarding claim 5, Yang teaches the method of claim 4, wherein the seed layer comprises copper and the liner layer comprises ruthenium (Ru) (Fig. 1B-1C and respective texts).
Regarding claim 6, Yang teaches the method of claim 4, wherein the seed layer is pure copper, copper aluminum (CuAI) alloy having Al concentration of about 0.1% to about 10%, or copper manganese (CuMn) alloy having Mn concentration of about 0.1% to about 10% in weight (Fig. 1C and respective text). Notwithstanding, it has been held 
Regarding claim 7, Yang teaches the method of claim 1, wherein the metal region is formed by an electroplating process or a metal reflow process (e.g. Para [0026]).
Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894